***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-15-0000053
                                                              02-MAR-2017
                                                              08:06 AM



           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


                           LANRIC HYLAND,
                  Petitioner/Petitioner-Appellant,

                                    vs.

 RONALD GONZALES and STEWART MAEDA, in his official capacity as
                      Hawaiʻi County Clerk,
               Respondents/Respondents-Appellees.


                            SCWC-15-0000053

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000053; APPEAL NO. 14-01)

                              MARCH 2, 2017

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                OPINION OF THE COURT BY POLLACK, J.

           Hawaii Revised Statutes (HRS) § 11-25 provides

procedures for the challenging of a person’s voter registration

status.   When a challenge is brought prior to the day of an

election, HRS § 11-25(a) applies, which allows a voter to

challenge “the right of a person to be or to remain registered

as a voter in any precinct” through a written challenge.            The
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


challenge must set forth the grounds upon which it is based and

be delivered to the county clerk of the respective county; the

clerk is required to promptly investigate and rule on the

challenge.    HRS § 11-25(a).    In cases where the clerk rules on a

challenge prior to election day, appeals may be made from the

clerk’s ruling to the local board of registration pursuant to

HRS § 11-26(b).    Such appeals must be brought within ten days of

service of the adverse decision.         HRS § 11-26(b).

             The petitioner in this case, Lanric Hyland, appealed

from a county clerk decision to the local board of registration

for the County of Hawaiʻi (the “local board”).          The local board

determined that Hyland’s appeal was due on October 14, 2014,

based in part on its determination that October 13, 2014, was a

holiday and tolled his appeal deadline for that day.           Although

the local board determined that Hyland mailed his appeal within

ten days of service of the county clerk’s decision, the board

ruled that Hyland’s appeal was untimely because the board did

not receive his appeal until after October 14, 2014.           Thus, the

local board concluded that it was without jurisdiction to review

the appeal.    The Intermediate Court of Appeals (ICA) affirmed

the local board’s determination that Hyland’s appeal was not

timely because the board did not receive the appeal within ten

days of service of the county clerk’s decision.          However, the

ICA also determined that Hyland did not mail his letter within

                                     2
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the ten-day filing period because the second Monday in October

is not a Hawaiʻi state holiday.

          We hold that the board had jurisdiction to consider

the merits of Hyland’s appeal, and we also determine that the

second Monday in October--recognized by the federal government

as Columbus Day--is a holiday for purposes of the computation of

time as to when an act is to be done under HRS § 1-29.

Accordingly, we vacate the decisions of the ICA and the local

board and remand the case to the local board for further

proceedings.

                            I.    BACKGROUND

          Hyland challenged the voter registration of Ronald

Gonzales in District 9 by filing a challenge with the Office of

the County Clerk of the County of Hawaiʻi (the “county clerk”).

In a letter mailed on October 2, 2014, the county clerk

determined that Gonzales was properly registered in District 9.

          Hyland appealed the county clerk’s decision to the

local board by a letter dated and sent by registered mail on

October 14, 2014.    Hyland’s letter noted that the county clerk’s

decision was served on October 2, 2014, and that his appeal was

timely filed because, although the tenth day was Sunday, October

12, the appeal did not need to be postmarked until Tuesday,

October 14, as Monday, October 13, was a federal holiday.



                                     3
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


               Gonzales filed objections to the jurisdiction of the

local board, arguing that the appeal was untimely because it was

not received by the local board until October 16.               Gonzales

argued the following with regard to the filing deadline:

               The Clerk issued his decision on October 1, 2014, and
               completed service via certified mail on October 2, 2014.
               Counting forward, the tenth day was Sunday, October 12,
               2014. Since the Clerk served his decision by mail, Hawaii
               Rules of Civil Procedure (“HRCP”) Rule 6(e) was triggered.
               This section enlarged the original 10-day period by two
               days, for a total of 12 days. The twelfth day fell on
               Tuesday, October 14, 2014. This was the deadline for the
               filing of the appeal.

Gonzales contended that because October 14, 2014, was not a

Saturday, Sunday, or holiday, there was no provision in any

applicable law that allows for an extension beyond October 14,

2014.       Gonzales asserted that the local board’s consideration of

Hyland’s untimely appeal would infringe on his due process

rights.      Hyland filed a reply arguing that Gonzales

misinterpreted when the appeal was filed, and he maintained that

the appeal was filed on the date of mailing--October 14, 2014.

               A prehearing conference was held before the local

board.1      At the prehearing conference, Gonzales raised his

objections to the board’s jurisdiction and the board heard

arguments.       At the conclusion of the hearing, the local board

decided that the appeal was untimely.            The board subsequently


        1
            The prehearing conference was held at Waimea Middle School on the
island of Hawaiʻi, before local board chair Philip Matlage and member Andrew
Kahili.


                                         4
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


issued its decision in its Findings of Fact, Conclusions of Law

and Order Dismissing Appeal, dated January 9, 2015.

            The board found that the appeal from the county clerk

decision was filed on October 16, 2014.          The board concluded

that the appeal was untimely because the mailing of the appeal

by registered mail did not constitute “filing.”           The board

relied on Hawaii Administrative Rules (HAR) § 3-172-43(a), which

provides,

            An appeal of the clerk’s ruling shall be made in writing by
            filing a notice of appeal with the chairperson of the board
            of registration within ten days of the service of the
            clerk’s decision.

Quoting Black’s Law Dictionary (9th ed. 2009), the board

reasoned that “filing” means delivery of legal documents “to the

court clerk or record custodian for placement into the official

record”:

            Haw. Admin. R. § 3-172-43(a) requires that an appeal be made in
            writing by “filing a notice of appeal” with the chairperson of
            the Board within ten days of service of the clerk’s decision.
            The common understanding of the word “file” means to “deliver a
            legal document to the court clerk or record custodian for
            placement into the official record.”

The board also noted that, because October 13, 2014, was a

holiday, the last day Hyland could have timely filed an appeal

was on October 14, 2014.       Accordingly, the board concluded that

it lacked jurisdiction to consider the appeal because the appeal

was not received until October 16, 2014.




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


            Hyland appealed to the ICA, challenging the local

board’s determination that his appeal was not timely.2            In a

memorandum opinion, the ICA affirmed the order dismissing the

appeal, concluding that Hyland’s appeal was not timely as it was

not filed until the date it was received by the local board in

the mail.    The ICA endorsed the local board’s definition of

“filing” within HAR § 3-172-43(a) to mean “deliver[y] of the

Appeal letter to the Board within ten days of when the County

Clerk properly mailed his adverse decision to them.”            Thus, the

ICA concluded that in order for Hyland’s appeal to be timely, he

was required to deliver his appeal letter to the local board

within ten days of when the county clerk mailed the adverse

decision.

            The ICA additionally held that the local board

erroneously concluded that October 13 was a holiday that tolled

the appeal deadline to October 14.         In a footnote explaining

this ruling, the ICA noted that the second Monday in October is

not listed as a state holiday under HRS § 8-1, which enumerates




      2
            Hyland also contended that the information given to him by the
local board with regard to how to file his notice of appeal was insufficient,
constituting a denial of his right to due process. The ICA held that Hyland
waived his due process challenge regarding the information he received from
the local board regarding filing an appeal because he failed to identify any
legal authority for his contention. We do not review this ruling in light of
our disposition in this case.


                                      6
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


the holidays recognized by the State, and HRS § 8-1.5 provides

that Discoverer’s Day is not recognized as a state holiday.3

            Hyland filed an application for writ of certiorari

with this court, which was granted.

                              II.   DISCUSSION

            Hyland challenges the local board’s dismissal of his

appeal for lack of jurisdiction.          Hyland asserts that the

board’s interpretation of the ten-day filing period “completely

obliterates the legislative purpose” to provide ten days in

which to file an appeal as provided by HRS § 11-26(b).4

Accordingly, we consider whether the local board had

jurisdiction to consider Hyland’s appeal.5          The resolution of

this issue hinges on whether Hyland timely brought his appeal of

the county clerk’s decision to the local board.           Thus, we first

determine the date the ten-day statutory appeals period closed,

      3
            HRS § 8-1.5 states that “the second Monday in October shall be
known as Discoverers’ Day, in recognition of the Polynesian discoverers of
the Hawaiian Islands, provided that this day is not and shall not be
construed to be a state holiday.”
      4
            Hyland also argues that his due process rights were violated
based on incomplete information he received from the Board of Registration
concerning the filing of his appeal. In his supplemental memorandum to this
court, he also asserts that the local board’s delivery requirement violates
equal protection. We do not address Hyland’s constitutional assertions in
light of our disposition of the case.
      5
            Because the issue regarding the filing requirements to timely
bring an appeal determines the jurisdiction of the local board, we review the
board’s determination de novo. See Dupree v. Hiraga, 121 Hawaiʻi 297, 312,
219 P.3d 1084, 1099 (2009) (“The existence of jurisdiction is a question of
law that we review de novo under the right/wrong standard.” (quoting Captain
Andy’s Sailing, Inc. v. Dep’t of Land & Nat. Res., 113 Hawaiʻi 184, 192, 150
P.3d 833, 841 (2006)).


                                      7
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


and second, we review the local board’s interpretation of its

jurisdiction under HRS § 11-26(b).

                                  A.

          The ICA determined that the local board erroneously

concluded that October 13, 2014, was a holiday that tolled

Hyland’s appeal deadline to October 14, 2014.

          HRS § 1-29 (2009) provides the following with regard

to the computation of time:

          The time in which any act provided by law is to be done is
          computed by excluding the first day and including the last,
          unless the last day is a Sunday or holiday and then it is
          also excluded. When so provided by the rules of court, the
          last day also shall be excluded if it is a Saturday.

Thus, if the last day to complete an act is a Sunday or holiday,

the actor has until the following day to complete the act.              HRS

§ 1-29 is included in Chapter 1 of Title 1 pertaining to common

law and the construction of laws.        Chapter 1 also includes HRS §

1-32 regarding acts to be done on holidays:

          Whenever any act of a secular nature other than a work of
          necessity or mercy is appointed by law or contract to be
          performed upon a particular day, which day falls upon a
          Sunday or holiday, the act may be performed upon the next
          business day with the same effect as if it had been
          performed upon the appointed day. When so provided by the
          rules of court, the act also may be performed upon the next
          business day with the same effect as if it had been
          performed upon the appointed day if the appointed day falls
          on a Saturday.




                                     8
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


HRS § 1-32 (2009).     Although both provisions reference

“holiday,” there is no definition for the term in Chapter 1.6

            Chapter 8 of Title 1 is entitled “Holidays and Periods

of Recognition and Observance.”        There is no definition of

“holiday” in Chapter 8.      HRS § 8-1 lists the holidays that are

designated as “state holidays” and also recognizes as a “state

holiday” any day designated as a holiday by proclamation of the

President of the United States.7          HRS § 8-1.

            As discussed, Chapter 1, which pertains to common law

and the construction of laws, uses the term “holiday” with

regard to the computation of time under laws and contracts as

opposed to HRS § 8-1, which designates “state holidays.”

Because Chapter 1 uses the term “holiday” rather than the term

“state holiday,” it appears the legislature intended that the

term “holiday” would include holidays other than state holidays.

In this case, we must consider whether the second Monday in

October is a holiday for purposes of HRS § 1-29, even though it

is not designated as a state holiday under HRS § 8-1.




      6
            It appears the ICA’s interpretation of “holiday” as used in HRS §
1-29 would also apply to the term “holiday” as used in HRS § 1-32 regarding
acts that are specified to be done by law or contract.
      7
            Columbus Day was not designated as a holiday by presidential
proclamation in 2014. See Presidential Proclamation--Columbus Day 2014, the
White House (Jan. 26, 2017), https://obamawhitehouse.archives.gov/the-press-
office/2014/10/10/presidential-proclamation-columbus-day-2014.


                                      9
       ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


             Federal law designates the second Monday in October,

Columbus Day, as a federal holiday.           See U.S.C. § 1603(a)

(2012).     As a public holiday, October 13, 2014, was considered a

legal public holiday for purposes of federal agencies and the

United States Postal Service.8         Given that Columbus Day is a

federal public holiday--and federal courts, agencies, and the

United States Postal Service are closed--October 13, 2014, was a

“holiday” for purposes of the computation of time under HRS § 1-

29.9

             Although the ICA was correct to the extent that it

determined October 13, 2014, was not a Hawaiʻi state holiday, the

ICA erred in holding that “holiday” as used in HRS § 1-29 only

includes “state holidays.”         Thus, the local board properly

determined that October 13, 2014, was a holiday for purposes of

computing the time Hyland had to appeal the county clerk’s

decision.      For the reasons discussed, Hyland’s ten-day period to

bring his appeal began on October 2, 2014, and continued through

October 14, 2014.10

       8
            See Snow & Dismissal Procedures, Federal Holidays, OPM.GOV,
https://www.opm.gov/policy-data-oversight/snow-dismissal-procedures/federal-
holidays/#url=2014 (last visited Jan. 23, 2017) (listing Monday, October 13,
2014, as a holiday for federal employees).
       9
            It appears that the only federal holiday that is not a state
holiday is Columbus Day. Compare HRS § 8-1, with 5 U.S.C. § 1603.
       10
            Hyland maintained throughout the proceedings, including in his
appeal to the ICA and his application for certiorari, that he was served on
October 2, 2014. Given that Hyland did not challenge the adequacy of service
until his supplemental memorandum, we decline to address this contention.

                                       10
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


                                    B.

          HRS § 11-26(b) provides for a challenger’s right to

appeal a decision by the county clerk that is made prior to

election day:

          In cases where the clerk rules on a challenge, prior to
          election day, or refuses to register an applicant, or
          refuses to change the register under section 11-22, the
          person ruled against may appeal from the ruling to the
          board of registration of the person’s county. The appeal
          shall be brought within ten days of service of the adverse
          decision. Service of the decision shall be made personally
          or by registered mail, which shall be deemed complete upon
          deposit in the mails, postage prepaid, and addressed to the
          aggrieved person’s last known address. If an appeal from a
          decision on a challenge prior to election day is brought,
          both the challenger and the challenged voter may be parties
          to the appeal.

HRS § 11-26(b) (Supp. 2014).      Thus, HRS § 11-26(b) provides for

a right to appeal from the ruling of the county clerk to the

local board that must be brought within ten days of service of

the adverse decision.     Service of the decision occurs upon the

county clerk’s mailing of its decision.         HAR § 3-172-43(a),

which relates to HRS § 11-26(b), provides that appeals are made

by “filing a notice of appeal” within ten days of service of the

clerk’s decision.11    Consequently, this case raises the question

as to whether a local board has jurisdiction under HRS § 11-




     11
          HAR § 3-172-43(a) (2010) provides,

          Any appeal of the clerk’s ruling shall be made in writing
          by filing a notice of appeal with the chairperson of the
          board of registration within ten days of service of the
          clerk’s decision.


                                    11
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


26(b) to consider an appeal that is mailed, but not received,

within ten days of service of the adverse decision.

                Although the statute is ambiguous as to what it means

to “bring” an appeal, “brought” must be interpreted in a manner

that achieves the legislature’s intent to provide a meaningful

opportunity for appeal.       In this case, the local board

interpreted HAR § 3-172-43(a)’s “filing” requirement to mean

delivery of the appellate document to the local board’s Oʻahu

office.       However, this interpretation of the rule to require

delivery would commonly be unworkable and inconsistent with HRS

§ 11-26(b)’s provision of ten days for the bringing of an

appeal.       For example, in this case, the county clerk mailed its

decision to Hyland’s post office box address on October 2, 2014,

a Thursday, via the United States Postal Service, first-class

mail.        Because the letter was mailed on a Thursday afternoon, it

is possible that the letter could have been delivered to

Hyland’s post office box as late as the following Tuesday.12                In

order to ensure that a letter of appeal sent via the United

States Postal Service would be delivered to the local board’s

Oʻahu mailing address by October 14, 2014, a person in Hyland’s

position would have had to mail the letter on or before

        12
            Letters sent via first-class mail are delivered within three
business days or less. Mail & Shipping Services, USPS.COM,
https://www.usps.com/ship/mail-shipping-services.htm (last visited May 3,
2016).


                                     12
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Wednesday, October 8, 2014.13      Accordingly, a person under

similar circumstances may have had only one day to mail the

appeal following actual delivery of the county clerk’s decision.

            The local board’s narrow interpretation of its

jurisdiction is particularly concerning given that claims under

HRS § 11-26 involve the integrity of the electoral process and

the right to vote.     The same procedures that apply to Hyland in

this case would also apply to a voter whose right to vote in a

particular precinct has been challenged.         This court has

recognized that “[t]he right to vote is of ‘fundamental

importance.’”    Green Party of Haw. v. Nago, 138 Hawaiʻi 228, 240,

378 P.3d 944, 956 (2016) (quoting Hayes v. Gill, 52 Haw. 251,

269, 473 P.2d 872, 883 (1970)).

            Accordingly, given the remedial purpose of the statute

and the import of the right to vote, we cannot conclude that HRS

§ 11-26 contemplates that a challenger may potentially have only

a one-day window in which to appeal from a county clerk

decision.    Cf. R.F.C. v. Prudence Sec. Advisory Grp., 311 U.S.

579, 582 (1941) (“Ambiguities in statutory language should not

be resolved so as to imperil a substantial right which has been

granted.”).    If the legislature intended that local boards of

registration’s jurisdiction would be so limited, then the


     13
            See supra note 12.


                                    13
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


legislature would have used language to indicate that delivery

was required.    Instead, the legislature chose to use the word

“brought,” which is not synonymous with “delivered” or even

“filed.”   Courts in other jurisdictions have also recognized

that the term “brought” does not unambiguously require the

delivery of the legal document to the relevant authority.            See

Serna v. Law Office of Joseph Onwuteaka, P.C., 732 F.3d 440, 443

(5th Cir. 2013) (“‘[B]ring such action’ does not plainly mean

‘file a pleading.’”); General v. E. Roseman Co., 336 A.2d 287,

289 (Pa. 1975) (interpreting “brought or taken” in a statute

concerning appeals from a workmen’s compensation board to

include appeals mailed within the appeal period).

             Further, the legislative history of HRS § 11-26(b)

does not indicate that the legislature intended to limit a local

board of registration’s jurisdiction so narrowly as to require

physical delivery of all appeals within ten days.           In 1990, the

legislature amended HRS § 11-26(b) to provide that appeals must

be “brought” within ten days of the adverse decision.            1990 Haw.

Sess. Laws Act 45, § 7 at 83-84.         Although the primary purpose

of the bill was to provide for voter registration by mail, the

1990 amendments also “update[d] statutory provisions relating to

voter registration challenges” and “clarif[ied] the appeals

procedures from a decision by the county clerk or an election

official.”    S. Stand Comm. Rep. No. 2842, in 1990 Senate

                                    14
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


Journal, at 1190-91.     The legislative history notes that, prior

to the 1990 amendments, the law was “vague as to the length of

time before an appeal must be brought by an applicant declared

ineligible to vote.”     H. Stand. Comm. Rep. No. 627-90, in 1990

House Journal, at 1074-75.      Given the primary purpose of the

1990 amendments to make “the process of voter registration more

convenient for the voters,” in combination with clarification of

the appeal process, it appears that the legislature intended to

make participation in the voter registration process more

accessible, and thus the delivery requirement adopted by the

local board in this case does not comport with this legislative

intent.   S. Stand Comm. Rep. No. 2842, in 1990 Senate Journal,

at 1190-91.

            Accordingly, the local board’s decision that it needed

to receive Hyland’s appeal by the tenth day is inconsistent with

the legislature’s intent to provide a meaningful time period for

the bringing of an appeal from a county clerk decision.            See HRS

§ 11-26(b) (providing that the appeal must be brought within ten

days).    By extension, the local board’s interpretation of the

filing requirement of HAR § 3-172-43 to require delivery to the

chairperson of the local board was erroneous as it substantially

diminished the right to appeal pursuant to HRS § 11-26(b).             See

Diamond v. Bd. of Land & Nat. Res., 112 Hawaiʻi 161, 175, 145

P.3d 704, 718 (2006) (noting that an agency’s interpretation of

                                    15
    ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


its regulation “must be consistent with the legislative purpose”

of the related statute).      Indeed, while “[i]t is axiomatic that

an administrative rule cannot contradict or conflict with the

statute it attempts to implement,” it is also not within an

agency’s authority to interpret and apply its own rules in a

manner that restricts the act being administered.           See Lales v.

Wholesale Motors Co., 133 Hawaiʻi 332, 354, 328 P.3d 341, 363

(2014) (“[A]n agency’s authority to promulgate rules ‘is limited

to enacting rules which carry out and further the purposes of

the legislation and do not enlarge, alter, or restrict the

provisions of the act being administered.’”).          Thus, the local

board’s decision in this case is erroneous to the extent that it

conflicts with the legislature’s intent to provide a meaningful

opportunity to appeal and that it unnecessarily restricts the

board’s jurisdiction to consider such appeals.          In short, an

agency may not interpret its authority in a manner that yields

an unjust result “obviously inconsistent with the purpose and

policies of the statute.”      Cf. Pofolk Aviation Haw., Inc. v.

Dep’t of Transp., 136 Hawaiʻi 1, 7, 354 P.3d 436, 442 (2015)

(quoting Schmidt v. HSC, Inc., 131 Hawaiʻi 497, 508, 319 P.3d

416, 427 (2014)).

          Given that HAR § 3-172-43 does not unambiguously

include the local board’s delivery requirement, this rule may be

interpreted and applied in a manner to be consistent with HRS §

                                    16
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


11-26(b).    Cf. Si-Nor, Inc. v. Dir., Dep’t of Labor & Indus.

Relations, 120 Hawaiʻi 135, 146, 202 P.3d 596, 607 (App. 2009)

(observing that a statute’s use of the term “filing” was

“sufficiently indistinct” to allow for clarification by agency

rule).     Indeed, it appears that HAR § 3-172-43’s “filing”

requirement was previously interpreted by a local board of

registration to include mailing in at least one other case.                 In

Dupree v. Hiraga, 121 Hawaiʻi 297, 219 P.3d 1084 (2009), the

court considered a local board’s jurisdiction over an appeal

from a county clerk’s decision.        The appeal in Dupree involved a

challenge to a voter’s eligibility pursuant to HRS § 11-25.                 121

Hawaiʻi at 304, 219 P.3d at 1090.         In that case, the local board

found that the challenger “filed” his appeal on the date that

the letter itself was dated.14       Id. at 304, 306, 219 P.3d at

1091, 1093 (2009).     The voter in Dupree had challenged the local

board’s jurisdiction over the appeal based on the contents of

the appeal.    Id. 121 Hawaiʻi at 299, 219 P.3d at 1086.          Although

the voter’s argument was not based on the time of the filing of

the appeal, the finding of fact regarding the date of filing was

specifically challenged, and this court concluded that the local

board did not clearly err in finding that the board had

      14
            The regulation that applied in Dupree included the same “filing”
requirement that exists today. Compare HAR § 2-51-43 (2000) (“Any appeal of
the clerk’s ruling shall be made in writing by filing a notice of appeal with
the chairperson of the board of registration within ten days of service of
the clerk’s decision.”), with HAR § 3-172-43 (2010) (same).

                                     17
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


jurisdiction.    Id. at 315, 219 P.3d at 1102; see also, e.g.,

Brooks v. Dana Nance & Co., 113 Hawaiʻi 406, 412, 153 P.3d 1091,

1097 (2007) (recognizing that Hawaiʻi appellate courts are “under

an obligation” to independently ensure jurisdiction in each case

and to sua sponte dismiss an appeal where the court lacks

jurisdiction).     Accordingly, it is also not inconsistent with

this court’s previous decision in Dupree to conclude that the

board has jurisdiction over an appeal when the appeal letter is

mailed within ten days of service of the county clerk decision.

           In this case, the local board’s interpretation of HAR

§ 3-172-43 substantially diminished Hyland’s right to appeal

under HRS § 11-26(b).      While the ICA correctly observes that

Hawaiʻi Rules of Civil Procedure Rule 6(e)--which provides an

additional two days for the filing of a response when the

triggering event is served by mail--does not apply to

computation for an agency proceeding, it appears that it would

be consistent with HRS § 11-26--and within the agency’s

authority--to apply such a rule to voter challenge appeals.                 We

do not doubt that there are other procedures that the Office of

Elections or local boards of registration may utilize that would

provide for a meaningful opportunity to appeal consistent with

HRS § 11-26.15    Accordingly, we hold that it is within the


     15
            For example, the local boards may also consider the date of
mailing as the date of “filing” as the local board in Dupree did. The Office

                                     18
     ***FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER***


agency’s jurisdiction to provide for procedures that facilitate

a meaningful opportunity to appeal consistent with HRS § 11-26.

                              III. CONCLUSION

            For the reasons discussed, the ICA’s March 9, 2016

judgment on appeal and the local board’s January 9, 2015

“Findings of Fact, Conclusions of Law and Order Dismissing

Appeals” are vacated, and the case is remanded to the local

board for further proceedings consistent with this opinion.


Robert H. Thomas,                      /s/ Mark E. Recktenwald
Mark M. Murakami and
Veronica A. Nordyke                    /s/ Paula A. Nakayama
for petitioner
                                       /s/ Sabrina S. McKenna
Patricia Ohara,
                                       /s/ Richard W. Pollack
Valri Lei Kunimoto and
Ewan C. Rayner                         /s/ Michael D. Wilson
for County of Hawaiʻi
Board of Registration
Molly A. Stebbins,
Melody Parker,
Christopher P. Schlueter and
Laureen L. Martin
for Stewart Maeda, in his
official capacity as Hawaiʻi
County Clerk




of Elections may also allow for filing electronically or may designate that
filing of an appeal may occur by submission of the appeal to the county clerk
in each of the districts.


                                     19